Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51 - 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110265689.
Regarding claims 51 - 52, and 54 - 57, US20110265689 discloses multilayer pearlescent pigments, comprising platelet-shaped transparent substrates provided with an optically active coating, wherein the optically active coating comprises at least (a) an absorbing high-index layer A having a refractive index ≥1.8 (b) a low-index layer B having a refractive index n<1.8 (c) a high-index layer C having a refractive index n≥1.8 and also (d) optionally at least one outer protective layer D and in that the multilayer pearlescent pigments. See abstract, claims 1-7, 9, [0124-0154], examples such as examples 4 and 6. 
The multilayer pearlescent pigments may have optical layer thicknesses of the high-index layers A and C which are in each case preferably in the range from 50 nm to 850 nm. The optical layer thickness of the low-index layer B may be in a range from 30 nm to 500 nm or 30nm to 150 nm. The layer A comprises iron oxide and the layer C comprises titanium dioxide and/or iron oxide and also mixtures thereof([0087]).The low-index layer B preferably comprises silicon dioxide. In one embodiment, the low-index layer B consists of silicon dioxide. See claim 6 and [0101], [0087], [0095], [0124-0154]. The individual layers of the multilayer pearlescent pigments of the invention may each be designed as λ/4 layers. It has surprisingly emerged, however, that it is not necessary for the layers to have to be designed as λ/4 layers in order for highly lustrous and preferably also highly chromatic multilayer pearlescent pigments to be obtained. It is the span of the size distribution that is the key parameter for obtaining highly lustrous and preferably also high-chroma multilayer pearlescent pigments ([0097]).
The multilayer pearlescent pigments of the invention (preferably have at least one interference color which is selected from the group consisting of yellow, violet, blue, red, green, and gradations thereof, but which does not include a silver interference color. The interference color may range from dark to light ([0146]). The chroma C*15 of the multilayer pearlescent pigments of the invention is at least 22, preferably at least 24, more preferably at least 25. A chroma in the range from 24 to 50 has proven very suitable ([0050)).
The platelet-shaped transparent substrates may be selected from the group consisting of natural mica, synthetic mica, glass flakes, SiO2 platelets, Al2O3 platelets, polymer platelets, platelet-shaped bismuth oxychloride, platelet-shaped substrates comprising a hybrid organic-inorganic layer, and mixtures thereof. The platelet-shaped transparent substrates are preferably selected from the group consisting of natural mica, synthetic mica, glass flakes, SiO2 platelets, Al2O3 platelets, and mixtures thereof. With particular preference the platelet-shaped transparent substrates are selected from the group consisting of natural mica, synthetic mica, glass flakes, and mixtures thereof. Especially preferred are glass flakes and synthetic mica, and mixtures thereof ([0052]). 
The reference differs from  Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" and/or “close” ranges, and overlapping and/or close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
The Examiner respectfully submits that although the prior art does not disclose the claimed properties (for example the BRR), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The multilayer pearlescent pigments of US20110265689 preferably have at least one interference color which is selected from the group consisting of yellow, violet, blue, red, green, and gradations thereof, but which does not include a silver interference color. The interference color in question may range from dark to light ([0046]). The burden is on the  Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent  Applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and  Applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to  Applicant to show otherwise.
Regarding claim 53, the titanium dioxide may be present in the rutile or anatase crystal modification ([0088]). Examples of high-index, nonselectively absorbing materials include metal oxides such as magnetite and Fe3O4. Examples of suitable high-index, selectively absorbing materials include colored metal oxides or metal oxide hydrates such as iron (III) oxide (.alpha.- and/or .gamma.-Fe2O3, red) ([0065-0066] and [0072-0074]). The silica is precipitated silica and it is amorphous(Examples and [0184-0186]).
Regarding claims 58-59, the outer protective layer D is optional and may additionally be organic-chemically modified on the surface. For example, one or more silanes may be applied to this outer protective layer. The silanes may be alkylsilanes having branched-chain or unbranched alkyl radicals having 1 to 24 C atoms, preferably 6 to 18 C atoms. d) optionally at least one outer protective layer D and where the multilayer pearlescent pigments ([0157] and abstract).
Response to Arguments
 Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
 The  Applicant argues that the title, abstract, preferred examples and  embodiments of the prior art do not disclose the instant application claims limitation.
The Examiner respectfully submits that a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). US20110265689 discloses multilayer pearlescent pigments, comprising platelet-shaped transparent substrates provided with an optically active coating, wherein the optically active coating comprises at least (a) an absorbing high-index layer A having a refractive index ≥1.8 (b) a low-index layer B having a refractive index n<1.8 (c) a high-index layer C having a refractive index n≥1.8 and also (d) optionally at least one outer protective layer D and in that the multilayer pearlescent pigments. See abstract, claims 1-7, 9, [0124-0154], examples such as examples 4 and 6. 
The multilayer pearlescent pigments may have optical layer thicknesses of the high-index layers A and C which are in each case preferably in the range from 50 nm to 850 nm. The optical layer thickness of the low-index layer B may be in a range from 30 nm to 500 nm or 30nm to 150 nm. The layer A comprises iron oxide and the layer C comprises titanium dioxide and/or iron oxide and also mixtures thereof ([0087]). The low-index layer B preferably comprises silicon dioxide. In one embodiment, the low-index layer B consists of silicon dioxide. See claim 6 and [0101], [0087], [0095], [0124-0154].The multilayer pearlescent pigments of the invention (preferably have at least one interference color which is selected from the group consisting of yellow, violet, blue, red, green, and gradations thereof, but which does not include a silver interference color. The interference color may range from dark to light ([0146]). The chroma C*15 of the multilayer pearlescent pigments of the invention is at least 22, preferably at least 24, more preferably at least 25. A chroma in the range from 24 to 50 has proven very suitable ([0050)). The individual layers of the multilayer pearlescent pigments of the invention may each be designed as λ/4 layers. It has surprisingly emerged, however, that it is not necessary for the layers to have to be designed as λ/4 layers in order for highly lustrous and preferably also highly chromatic multilayer pearlescent pigments to be obtained. It is the span of the size distribution that is the key parameter for obtaining highly lustrous and preferably also high-chroma multilayer pearlescent pigments ([0097]). The reference differs from  Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
The  Applicant argues that the prior art teaches that (a) Multilayer Pearlescent Pigments with Only One (Number 1) Interference Color (see [0152])
The Examiner respectfully submits that the claims recite that “the multilayer effect pigment has a hue color space of red, fuchsia, and/or magenta color”. Thus. the claimed pigment can have a hue color space of red only. The prior art discloses that according to another preferred embodiment of the invention, the multilayer pearlescent pigments have at least two interference colors. With this variant of the invention, therefore, there is an angle-dependent switch between two or more interference colors. When the viewing angle is changed, therefore, there is a change in the interference color--for example, from red to green ([0044]).
The  Applicant argues that the prior art discloses that Layer B has an optical layer thickness...more preferably >220 nm (see [0120] — this is outside the range of the  Applicants’ claim 2).
The Examiner respectfully submits that Layer B: low-index, optical layer thickness less than or equal to 150 nm, preferably from a range from 30 nm to 140 nm([0124]).
The  Applicant argues that the  Applicant does not understand the citation of [ of prior art [0146].
 The Examiner respectfully submits that the multilayer pearlescent pigments of the prior art preferably have at least one interference color which is selected from the group consisting of yellow, violet, blue, red, green, and gradations thereof, but which does not include a silver interference color. The interference color may range from dark to light ([0146]). The Examiner respectfully submits that the prior art teaches preferred color properties of the pigments. It is read on the claimed limitation that the claimed multilayer effect pigment has a hue color space of red, fuchsia, and/or magenta color.
The  Applicant argues that the prior art fails to provide suggestion or evidence of claimed BRR and the hue color of the pigment per se.
The Examiner respectfully submits that although the prior art does not disclose the claimed properties (for example the BRR), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The multilayer pearlescent pigments of US20110265689 preferably have at least one interference color which is selected from the group consisting of yellow, violet, blue, red, green, and gradations thereof, but which does not include a silver interference color. The interference color in question may range from dark to light ([0046]). The burden is on the  Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent  Applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and  Applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to  Applicant to show otherwise.
The  Applicant failed to present any factual evidence  to show that  when the prior art pigment has the same  individual layer thickness as the instant application’s pigment individual layer thickness, the prior art’s pigment does not have the same color properties. 
	The  Applicant argues that the prior art provide no suggestion or evidence Schumacher of possessed claimed chromaticity. Claim 51 has been amended to recite “the effect pigment has a chromaticity (15° C*) of greater than 50 to about 80.”
	The Examiner respectfully submits that the prior art teaches that the chroma C*15 of the multilayer pearlescent pigments of the invention is at least 22, preferably at least 24, more preferably at least 25. A chroma in the range from 24 to 50 has proven very suitable ([0050)).
The  Applicant argues that the prior art fails to provide No counterevidence to suggestions Schumacher taught away from  Applicants’ claims, since Schumacher’s Example 4 pigment is “green” with a chromaticity (15° C*) of 27.7 and the pigment of Example 6 is “bronze” with a chromaticity (15° C*) of 22.7. Id. Accordingly, Schumacher’s examples demonstrate that the claimed properties do not “naturally flow from the structure in the prior art combination” as asserted by the Office.  Applicant submits there is nothing in Schumacher that teaches or suggests the claimed effect pigment, which (1) is red, fuchsia, and/or magenta color, (2) exhibits a blue reflectance ratio (BRR) of at least 3, and (3) has a chromaticity (15° C*) of greater than 50 to about 80.Moreover, not a single effect pigment taught by Schumacher has a chromaticity (15° C*) of greater than 50 to about 80, but instead range from 4.0 to 33.6. Id., Tables 3 and 4.
The Examiner respectfully submits that a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).
The  Applicant argues that Evidence of unexpected results while the Examiner may rely on a reference for all that it teaches, Schumacher themselves defined what their invention taught during the prosecution of their application. Note that the limitation “wherein said multilayer pearlescent pigments have chroma values C*15 > 20” was added to claim 1 as part of the 22 January 2014 response whereupon the claims were allowed as part of U.S. Patent 8,728,226.
The Examiner respectfully submits that the instant application effective filing date is 04/04/2017. Furthermore the prior art, which is published on 11/03/2011, discloses that the chroma C*15 of the multilayer pearlescent pigments of the invention is at least 22, preferably at least 24, more preferably at least 25. A chroma in the range from 24 to 50 has proven very suitable ([0050)).
The  Applicant argues that following the  Applicants’ described invention, no such consideration of span ΔD is necessary to achieve improved chroma as is required by Schumacher.
The Examiner respectfully submits that in response to  Applicant's argument that the references fail to show certain features of  Applicant’s invention, it is noted that the features upon which  Applicant relies (i.e., no span ΔD requirement ) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The  Applicant argues that Schumacher considers to be “significantly higher” chroma (>20) pales in comparison to the unexpected results achieved by the  Applicants.
The values disclosed in Schumacher’s Table 3 and Table 4 achieved chroma value ranging from only 25.3 to 33.6. There is no teaching or suggestion that Schumacher would have or could have achieved the much higher chroma ranges currently claimed (greater than 50 to about 80 — fully supported by Examples 1-9 in Table 1 which describe chroma ranging from 56 to 80), especially when saddled with their span AD limitations.
The Examiner respectfully submits that the prior art discloses that discloses that the chroma C*15 of the multilayer pearlescent pigments of the invention is at least 22, preferably at least 24, more preferably at least 25. A chroma in the range from 24 to 50 has proven very suitable ([0050)).
The  Applicant argues that E. Declarations filed by Steven Jones with 28 January 2021 response and 28 September 2020 response Although these declarations were filed to address an obviousness rejection based on different references (US Pat. Appl. Pub. 2005/0166799 (‘Fuller’) and CN 101671034 (“Dai’)), these declarations retain some probative value with respect to the question of whether the claimed BRR properties “naturally flow” from the prior art, i.e. although the prior art reference has changed the logic for obviousness; everything appears to “naturally flow” in the Examiner’s obviousness rejection despite evidence to the contrary.
The Examiner respectfully submits that  the  Applicant must compare the instant application with the closest art. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range,  Applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Furthermore any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The  Applicant failed to present any factual evidence  to show that  when the prior art pigment has the same  individual layer thickness as the instant application’s pigment individual layer thickness, the prior art’s pigment does not have the same color properties.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview,  Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731